UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2010 or o Transition Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 001-09972 HOOPER HOLMES, INC. (Exact name of registrant as specified in its charter) New York 22-1659359 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 170 Mt. Airy Road, Basking Ridge, NJ (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code (908) 766-5000 Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noý The number of shares outstanding of the Registrant’s common stock as of April 30, 2010 were: Common Stock, $.04 par value – 69,554,587 shares HOOPER HOLMES, INC. AND SUBSIDIARIES INDEX Page No. PART I – Financial Information (unaudited) ITEM 1 – Financial Statements Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 2 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 3 Notes to Unaudited Consolidated Financial Statements 4-14 ITEM 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 15-27 ITEM 3 – Quantitative and Qualitative Disclosures About Market Risk 27-28 ITEM 4 – Controls and Procedures 28 PART II – Other Information ITEM 1 – Legal Proceedings 28-29 ITEM 1A – Risk Factors 29 ITEM 2 – Unregistered Sales of Equity Securities and Use of Proceeds 29 ITEM 3 – Defaults upon Senior Securities 29 ITEM 4 – Removed and Reserved 29 ITEM 5 – Other Information 29 ITEM 6 – Exhibits 30 Signatures 31 PART I – Financial Information Consolidated Balance Sheets (unaudited) (In thousands, except share and per share data) March 31, December 31, ASSETS (Note 10) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $1,157 and $1,237 at March 31, 2010 and December 31, 2009, respectively Inventories Income tax receivable 18 Other current assets Total current assets Property, plant and equipment at cost Less: Accumulated depreciation and amortization Property, plant and equipment, net Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Other long-term liabilities Commitments and Contingencies (Note 11) Stockholders’ Equity: Common stock, par value $.04 per share; authorized 240,000,000 shares, issued69,563,982 shares and 68,713,982shares as of March 31, 2010 and December 31, 2009, respectively. Outstanding: 69,554,587 shares and 68,704,587 shares at March 31, 2010 and December 31, 2009, respectively. Additional paid-in capital Accumulated deficit ) ) Less: Treasury stock, at cost 9,395 shares as ofMarch 31, 2010 and December 31, 2009 ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 1 Consolidated Statements of Operations (unaudited) (In thousands, except share and per share data) Three Months ended March 31, Revenues $ $ Cost of operations Gross profit Selling, general and administrative expenses Restructuring charges Operating loss from continuing operations ) ) Other income (expense): Interest expense (3
